Exhibit 10.57
 
 
 
SEPARATION AGREEMENT AND RELEASE
 


This Separation Agreement and Release (hereafter "Agreement") is entered into between Hugh H. Cooper (hereafter "Cooper") and Swisher International Inc.,
its parent, subsidiaries and affiliated companies (hereafter "Swisher").


A.           RECITALS
 
WHEREAS, Cooper has been employed with Swisher.
 
WHEREAS, Cooper and Swisher wish to terminate their employment relationship
amicably and to that end voluntarily enter into this Agreement.
 
NOW THEREFORE, in consideration of the covenants and promises contained herein,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
to be legally bound by the following terms and conditions, which constitute full
settlement of any and all issues between them.


B.           SWISHER'S PROMISES TO COOPER
 
In consideration for the promises of Cooper which are set forth below, Swisher
promises as follows:
 
1.  In connection with Cooper's separation from Swisher, which shall be
effective as of November 9, 2012 (the "Effective Date"), Swisher will pay Cooper
severance pay in the amount of $225,000, less required deductions for FICA and
taxes.  This amount shall be paid over a period of 52 weeks at a rate of
$8,853.85  bi-weekly in accordance with the company's normal payroll procedures.
In addition, Swisher will reimburse Cooper $1,120 per month (or the premium for
Employee + Spouse coverage in the event the premium amounts change during the
separation payout period) in the event that Cooper elects and remains covered by
COBRA during that period.  In the event that Cooper becomes eligible for
coverage under the benefits program of another employer prior to the end of the
52 week period, Swisher's obligation to reimburse Cooper for COBRA payments
shall cease.   Swisher's obligations under this paragraph do not arise until
seven (7) days of this Agreement becoming fully binding and effective upon the
parties.  (See section E5.) Should Cooper violate any of the terms of section
C3, C4, C5, and/or C6, of this Agreement, Swisher will no longer be obligated to
make any further payments as provided under this section.
 
2.       Swisher promises not to contest any claim Cooper may bring for
unemployment compensation benefits.  However, Swisher cannot make any guarantees
as to how a claim for benefits may be decided by the Employment Security
Commission.
 
3.       If  Swisher's  Vice  President of  Human  Resources
receives  any  requests for references regarding Cooper over the next two (2)
years, she will respond by indicating that Cooper left to pursue other
interests, and confmn only dates of employment, positions held and last rate of
pay.
 
 
 
1

--------------------------------------------------------------------------------

Swisher ___KD____       Cooper ___HC____
 
 
     4.         Swisher agrees for a period of three (3) years from execution of
this Agreement it will not, and shall cause its officers and directors to not,
make any disparaging statement to any third party regarding Cooper. A
"disparaging statement" is defined for purposes of this Agreement as any
communication, written or oral, including any posting to a website or Internet
blog, which would reasonably cause an objective recipient to call into question
the integrity, ethics, morals, professionalism, business acumen, business
reputation, goodwill, or good character of the party being discussed; provided,
however, that (i) nothing herein is intended to impede any member of the
Swisher's  Board from faithfully performing his or her duties and obligations as
a member of such board and any truthful statement in his or her capacity as such
board member shall not be deemed to be a "disparaging statement" and (ii)
nothing herein is intended to impede open communication between members of the
Swisher's Board or between members of the Swisher's Board and senior executive
officers of Swisher or its affiliates. Notwithstanding the foregoing provisions
of this section to the contrary, nothing in this paragraph shall prevent any
person from (i) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statement or (ii) making any truthful statement to the extent necessary
with respect to any litigation, arbitration, proceeding or investigation
involving any agreement between or among the parties or required by law or by
any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent or actual jurisdiction to order such person to
disclose or make accessible such information.
  
C.           COOPER'S PROMISES TO SWISHER
 


In consideration for the promises of Swisher, which appear above, Cooper
promises as follows:
 
     1.        Cooper, for  himself, his  heirs,  executors,
and  assigns,  releases, and  forever discharges Swisher International Inc.,
Swisher Hygiene Inc., Swisher Hygiene USA, Inc., HB Services, LLC, and all of
their subsidiaries and related corporations, including but not limited to their
officers, directors, employees, shareholders, advisors, agents and assigns, from
any and all claims, of whatever nature, legal, equitable, or
administrative,  including, but not limited to, claims arising out of his
employment with, or separation from the company, arising before the date of
execution. This Agreement specifically includes, but is not limited to, any and
all claims arising under the Age Discrimination  in Employment  Act, as well as
any other claims under federal, state, or local statutes, the common law, public
policy, ordinances or equity, to include any claims under the North Carolina
Wage and Hour Act.   Cooper agrees that this release includes any claim he may
have, including claims of which he may not presently be aware. Cooper further
agrees that his/her violation of the terms of this section shall entitle the
parties released to recover from Cooper attorney fees and costs reasonably
incurred in having to respond and defend against such claims and/or
charges.   Notwithstanding anything in this Agreement to the contrary, Cooper
does not release, discharge or waive any rights to (i) his vested equity
compensation or any of his other equity interest in Swisher and its affiliates,
with the exception that he waives rights to unvested stock options and unvested
restricted stock units, (ii) benefit or ERISA claims under any employee benefit
plans in which Cooper was a participant by virtue of his prior employment with
Swisher arising before the Effective Date, (iii) rights as a shareholder of
Swisher Hygiene Inc., and (iv) rights to be indemnified and/or advanced expenses
under any applicable corporate document of Swisher or its affiliates, any
applicable agreement or pursuant to applicable law or to be covered under any
applicable directors' and officers' liability insurance policies.
 
     2.         Cooper waives any right to recover in any proceeding that
results from a charge or action filed on his behalf by a state or federal
administrative  agency.   Cooper represents  and warrants that no such claims or
charges have been filed and/or initiated to date.
 
     3.         Except for a company issued Dell computer (the "Dell Computer")
currently in Cooper's  possession which Swisher has agreed that Cooper may
retain, Cooper agrees to return any Swisher  property  that may still  be in
his  possession at the time he returns the executed portion of this Agreement,
or as soon thereafter as practical.   Cooper's duty to return property includes
but is not limited to security badges, computers and equipment, operations
manual and all other  materials  relating  to operation  of
the  Swisher  System  (including  but not limited  to customer lists,
correspondence, drawings, files, handbooks, invoices, plans, programs, records,
samples, standards  and specifications,  and all copies  thereof, records, such
as customer  lists, mailing lists, account information, samples, prototypes,
price lists and pricing information, any phone cards, cellular phone, automobile
and all of the tangible and intangible property belonging to the company and
relating to your employment with Swisher, all of which are acknowledged to be
Swisher's or employer's property).   Cooper represents that he has moved all
files related to Swisher (the "Laptop  Files") from  the Dell Computer  to the
following  location on Swisher's Servers:   I I WEBSERV03
IData\HughCooperiHugh's laptop
 
Swisher acknowledges receipt of the Laptop Files.  Cooper further represents and
warrants that he has not retained any copies, electronic or otherwise, of the
foregoing Swisher property.
 
     4.         Cooper  agrees   that  he  will  not  unlawfully   disclose  Swisher's  confidential
information or trade secrets in any manner whatsoever, to include any manner in
violation of the North Carolina Trade Secrets Protections Act, codified at N.C.
Gen. Stat. §§ 66-152 through 66-162.  Cooper agrees he will not utilize or
disclose information including, but not limited to, that derived from Swisher's
customer or client lists, contract prices, pricing and bidding formulas, and any
other business or technical information, that Cooper used or became aware of
during the course of his employment  with the company.   Cooper agrees that he
will not contact Swisher's clients, customers, prospective  customers, or
competitors  in a manner that  violates the Trade
Secrets  Protections   Act  or   this  paragraph.     Cooper  further  expressly   acknowledges   and
recognizes  that any prior contractual  agreements  between the parties
related  to confidentiality and/or restrictions on competition and/or
solicitation remain in full force and effect and those agreements
are  incorporated  herein  by reference. It is further  understood  and
agreed  that the company does not waive any rights to bring an action
against  Cooper for misappropriation  of
trade   secrets,  tortious   interference   with   contract,  conversion,  tortious   interference   with
prospective advantage, or the like in the event Cooper engages in unlawful acts
encompassed by said causes of action.
 
     5.         Cooper agrees for a period of three (3) years from execution of
this Agreement not to make any disparaging statement to any third party
regarding Swisher and/or its employees.
 
     6.        Cooper agrees to cooperate fully with the company in its defense
of any legal and/or administrative claim.
 
 
 
2

--------------------------------------------------------------------------------

Swisher ___KD____       Cooper ___HC____
 
 
D.           MISCELLANEOUS TERMS AGREED TO BY THE PARTIES
 
In exchange for the promises made by and to Swisher and Cooper, they mutually agree to
the following terms:


     1.    Either party may enforce this Agreement in court if the other party
breaches it.  If a specific clause of this Agreement is found to be illegal or
unenforceable, the remainder of this Agreement will not be affected by such
ruling, and will remain in force.  The parties agree that any action to enforce
this Agreement will be filed in a Court of competent jurisdiction within
Mecklenburg County, North Carolina.


     2.    The parties agree that execution of this Agreement by Cooper fully
resolves all wage, vacation pay, bonus, commission, premium payments of whatever
nature, expense reimbursements, or any other sums concerning Swisher.   The
parties agree that no additional sums are owed by Swisher to Cooper.


     3.    This Agreement is to be construed, interpreted, and enforced as
a  whole, in accordance with its fair meaning, and any rule requiring the
construction of an agreement against its drafter shall not be applied in this
case.


     4.    The terms contained in this Agreement constitute the entire agreement
between the parties with respect to the subject matters hereof and supersede all
prior negotiations and/or agreements relating thereto with the exception of any
agreements concerning confidentiality, trade secrets, noncompetition,
nonsolicitation, and/or binding arbitration, all of  which such agreements shall
remain in full force and effect and are hereby confirmed and ratified.


     5.    This Agreement may be entered into and executed in counterparts and
when executed separately by each party shall be fully executed and binding as if
each party had executed one agreement.   Further, signatures may be by facsimile
and such signatures are deemed to be original signatures.

E.           COOPER'S CERTIFICATE
 
Because this is a legal document, Swisher wants to make sure that Cooper is
fully informed before entering into this Agreement.   Cooper, therefore, makes
the following assurances to Swisher:


     1.    Cooper has read this Agreement and understands all of its provisions.


     2.    Cooper enters into this Agreement freely and voluntarily.
 
     3.    Cooper has been given twenty-one (21) days to decide whether to enter
into this Agreement. This has provided Cooper with ample opportunity to reflect
and seek the advice of his legal counsel, accountant, tax or financial advisors,
family members and/or anyone else whose advice Cooper values.  The 21 day
consideration period begins November 9, 2012.


     4.    Swisher has urged Cooper to review this Agreement with a lawyer.
 
     5.    Cooper has a period of seven (7) days to revoke this Agreement after
signing it. Cooper acknowledges that he can revoke the Agreement by notifying
Swisher's Vice President of Human Resources, in writing at the office address of
4725 Piedmont Row Dr., Suite 400, Charlotte, North Carolina 28210.  In fact,
this Agreement does not become effective until eight days after it is signed.
 
 
3

--------------------------------------------------------------------------------

Swisher ___KD____       Cooper ___HC____
 

THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS READ AND REVIEWED THE TERMS OF
TIDS AGREEMENT, THAT THEY FULLY UNDERSTAND THIS AGREEMENT, AND THAT THEY SIGN
TIDS AGREEMENT INTENDING TO BE LEGALLY BOUND.
 

  SWISHER INTERNATIONAL INC.     HUGH H. COOPER               By:
Kim Dziuk
    /s/ Hugh H. Cooper               Its: Vice President - HR          
 
   
 
  Dated:
November 15, 2012
    
Dated: November 9, 2012
 



4
 

--------------------------------------------------------------------------------

Swisher ___KD____       Cooper ___HC____